Citation Nr: 1445791	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-38 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Veterans Disability Advocates, LLC


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from July 1984 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In that decision, the RO granted service connection for radiculopathy of the right and left lower extremities and assigned 10 percent and noncompensable evaluations, respectively, effective from May 28, 2009.  

During the pendency of the appeal, the RO issued another rating decision in March 2013 and increased the evaluation to 10 percent for radiculopathy of the left lower extremity effective from May 29, 2009.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the issue remains on appeal.  

The Virtual VA paperless claims processing system contains copies of VA medical records that were considered by the RO in the most recent supplemental statement of the case and a copy of a brief.  The remainder of the documents in that file are either irrelevant or duplicative of the evidence already contained in the paper claims file.  The Veterans Benefits Management System (VBMS) only contains a copy of the March 2013 rating decision.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDING OF FACT

The Veteran has moderate radiculopathy in both lower extremities, but not moderately severe radiculopathy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent evaluation for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.120, 4.124a, Diagnostic Code 8620 (2013).

2.  The criteria for an initial 20 percent evaluation for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.120, 4.124a, Diagnostic Code 8620 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013);          38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluations assigned following the grant of service connection for his radiculopathy of both lower extremities.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to higher initial evaluations for the service-connected radiculopathy of the right and left lower extremities.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran and his representative have not identified any available, outstanding records pertinent to these issues.  

The Veteran was also afforded VA examinations in December 2009 and April 2012 in connection with his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and complaints, and the examiners described the disabilities in detail sufficient to allow the Board to make a fully informed determination. 

There is also no objective evidence or assertion indicating that there has been a material change in the severity of the Veteran's radiculopathy of the lower extremities since he was last examined. 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2013).

The Veteran and his representative have not made the AOJ or the Board aware of any other evidence relevant to this appeal that he or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims being decided herein.  Accordingly, the Board will proceed with appellate review. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is currently assigned separate 10 percent ratings for radiculopathy of the right and left lower extremities pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8620.  Under that diagnostic code, a 10 percent evaluation is assigned for incomplete paralysis of the sciatic nerve, as well as neuritis and neuralgia of that nerve.  A 20 percent evaluation is warranted for moderate incomplete paralysis, neuritis, or neuralgia, and a 40 percent evaluation is warranted for moderately severe incomplete paralysis, neuritis, or neuralgia.  A 60 percent evaluation is assigned when there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation is contemplated for complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. 

The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120. 

In this case, a VA treatment record dated in October 2009 shows that the Veteran's leg and foot strength were normal.  His deep tendon reflexes were also intact with his left ankle jerk slightly less than the right.

The Veteran was afforded a VA examination in December 2009 at which time he reported increasing neurological symptoms in his legs and buttocks, including sharp pain occurring with minimal provocation.  The sharp pain was most active when he was sitting for prolonged periods and lasted seconds to minutes.  He also reported tingling and numbness in his left lateral thigh.  There was no weakness in the lower extremities, and there were no other sensory abnormalities.  The Veteran denied having weakness, fatigue, or functional loss due to the lower extremity symptoms. The disability did not impact daily activities. He was working at a full-time job, which required driving to work sites and doing basic carpentry.  On physical examination, the Veteran's gait was normal, and an inspection of the lower extremities revealed no atrophy.  His deep tendon reflexes were 2+ and symmetrical in the patellas; absent in the right ankle and present in the left ankle at 1+.  His sensation to vibration was intact in the lower extremities, and his sensation to light touch was diminished to absent in the left lateral thigh.  The Veteran's strength was 5/5 and symmetrical.  Straight leg raise testing seated and supine was negative. The examiner diagnosed him with L44-L5 herniated nucleus pulposis and moderate spinal canal stenosis with radicular symptoms and neurological findings of decreased left lateral thigh sensation and absence of right ankle reflex with minimal effect on occupational and daily activities. 

The Veteran was provided another VA examination in April 2012 at which time it was noted that no MRI or further studies had been conducted since his last examination.  There was also no specific new treatment in the interim.  

The Veteran told the April 2012 VA examiner that he experienced more pain with usual activities, such as pushing, pulling, bending, stooping, lifting or any amount of weight carrying, due to his back pain and associated radiculopathy.  He stated that walking was not really restricted, although he noted some sharp pain in the lower back radiating to the legs if he was walking on uneven ground.   Objectively, muscle strength testing of the bilateral lower extremities was normal (5/5 in all measured categories), and there was no muscle atrophy present.  His right and left knee reflexes were 2+, and the right ankle reflex was 1+ while the left ankle reflex was 0.  Sensation to light touch (dermatome) testing revealed decreased sensation of the upper anterior thigh and thigh/knee with normal sensation of the lower leg/ankle and foot/toes.  Straight leg raising test results were negative for both legs.  The Veteran had radicular pain, with no constant pain of the right and left lower extremities, but moderate intermittent pain (usually dull), mild paresthesias and/or dysesthesias, and mild numbness.  The pain and discomfort was also noted as "intermittent radicular pain in both right and left described as moderately severe sharp pain from buttock area to posterolateral thigh lasting only less than one minute.  Occurs with activity about 4 to 5 times weekly.  Numbness and decreased sensory perception in lateral thighs fairly constant."  There was noted involved of L4/L5/S1/S2/S3 nerve roots (sciatic nerve). Overall, the examiner considered the severity of right and left radiculopathy to be mild. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to separate 20 percent evaluations for his radiculopathy of the right and left lower extremities.  In making this determination, the Board notes the Veteran has reported experiencing moderate intermittent pain with severe pain at times.  During the December 2009 VA examination, he had an absent right ankle reflex and 1+ left ankle reflex.  He also had diminished to absent sensation to the light touch in the left lateral thigh.  In addition, the April 2012 VA examiner noted that the Veteran's right ankle reflex was 1+ and his left ankle reflex was 0.  He also had decreased sensation of the upper anterior thigh and thigh/knee.  In light of these findings, the Board finds that the Veteran's disability more nearly approximates moderate incomplete paralysis, neuritis, or neuralgia.  

The Board has also considered whether the Veteran is entitled an evaluation higher than 20 percent for either lower extremity.  However, the preponderance of the evidence weighs against a finding of moderately severe paralysis.  Although there is some evidence showing decreased sensation and reflexes, the Board also notes that the October 2009 VA treatment record documented the Veteran as having normal leg and foot strength and intact deep tendon reflexes.  The VA examinations also revealed no weakness or atrophy; his muscle strength of the bilateral lower extremities has been normal (5/5).  Moreover, during the December 2009 VA examination, the Veteran specifically denied having weakness, fatigue, or functional loss due to his symptoms, and it was noted that the disabilities did not impact his daily activities.  The examiner further commented that there was minimal effect on the Veteran's occupational and daily activities.  Furthermore, the April 2012 VA examiner noted that the Veteran had only moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  The examiner also commented that the overall severity of the radiculopathy of both lower extremities was mild.  Based on such evidence, the Board finds that the overall disability picture does not more nearly approximate moderately severe incomplete paralysis of the sciatic nerve, neuritis, or neuralgia.  

For these reasons, separate 20 percent ratings, but no greater, are granted for "moderate" radiculopathy of the right and left lower extremities. 38 C.F.R. § 4.3.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected radiculopathy of the right and left lower extremities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's chief complaints, including pain, numbness, tingling, decreased sensation, and decreased reflexes are contemplated in the rating criteria.  Indeed, in rating peripheral nerve injuries and their residuals, attention is given to the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.  The Veteran and his representative have not identified any symptoms that are not contemplated in the rating criteria or otherwise alleged that the rating criteria are inadequate.  Moreover, there are higher ratings available under the diagnostic code, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected radiculopathy of the right and left lower extremities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial 20 percent evaluation, but no higher, for radiculopathy of the right lower extremity is granted.

An initial 20 percent evaluation, but no higher, for radiculopathy of the left lower extremity is granted.


REMAND

The Board finds that the issue of entitlement  TDIU has been raised.  In this regard, the Veteran's representative submitted a statement in March 2014 asserting entitlement to TDIU.  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted).

Accordingly, the case is REMANDED for the following action:

The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


